Citation Nr: 0308935	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  01-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from August 1970 until 
February 1972.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a September 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.

This matter was previously before the Board in January 2003.  
At that time, a remand was ordered to accomplish further 
development.  

The Board observes that, in his September 2001 substantive 
appeal, the veteran requested a hearing before a Member of 
the Board at his local VA office.  Such a hearing was 
scheduled for March 2003.  The veteran failed to report for 
that proceeding.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran's PTSD is currently productive of complaints 
of depression, nervousness, nightmares, sleep difficulties, 
lack of energy, concentration problems, occasional suicidal 
ideation and irritability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters 

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A September 2001 letter informed that veteran of actions 
taken by VA in developing his claim.  Furthermore, a March 
2003 letter apprised the veteran of the information and 
evidence he needed to submit to substantiate his claim, as 
well as VA's development assistance.  Based on the above, the 
Board finds that the requirements under the VCAA with respect 
to the duty to notify have been satisfied in this case and 
that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's VA 
post service clinical reports are of record.  Also of record 
are VA examination reports.  Regarding private treatment, the 
veteran reported that he received treatment from the 
Salvation Army, St. John's Hospital and Farmington Treatment 
Center.  The RO contacted all of those facilities, and 
negative responses were received from the Salvation Army and 
St. John's Hospital.  While no response was received from 
Farmington Treatment Center, the veteran was specifically 
instructed to contact that facility in a September 2001 
letter from the RO.  Moreover, the July 2002 supplemental 
statement of the case indicated what evidence was considered 
in the RO's decision, thus informing the veteran that the 
Farmington records had not been obtained.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Factual background

The veteran was examined by VA in April 2000.  He presented 
with complaints of depression, nervousness, nightmares, sleep 
difficulties, lack of energy, concentration problems, guilty 
feelings and irritability.  He stated that he had felt 
depressed for quite awhile.  During that time, he had no 
desire to do anything.  He reported that his energy level was 
low.  The veteran also explained that he became nervous in 
crowds.  He described a recent nightmare in which he was 
being shot at while riding a roller coaster.  He stated that, 
in his dream, the bullets penetrated through him but did not 
kill him.  The veteran reported that he would wake up 3 or 4 
times per night, prompted by traffic and other noises.  On 
some occasions he would have difficulty falling back asleep.  
The veteran was able to control his anger, but exhibited a 
low degree of self-esteem.  

The examination report detailed the veteran's occupational 
history.  Upon returning from service, the veteran held a 
variety of jobs, including construction, driving machinery 
and working in oil fields.  His longest term of employment at 
one job was 5 years, in which he engaged in engine 
manufacturing.  The veteran's last job was as a maintenance 
worker at a college.  He quit 4 years earlier when his hours 
were rearranged.  He had not sought employment since that 
time, citing lack of motivation as the primary reason for 
this.  

Socially, the veteran had one marriage, and 15 live-in 
relationships since that time.  The veteran had one child 
from his marriage, and two children from his live-in 
relationships.  The veteran currently lived at home with his 
mother.  His primary activities included going to church, 
reading the bible and mowing the yard. His mother handled 
most of the housework.  He did not watch television or engage 
in hobbies, or participate in social activities.  He had no 
friends.  

Objectively, the veteran demonstrated good grooming and 
hygiene.  His speech was clear and he possessed a fair 
ability to express himself.  Affect was sad, with a low 
energy level, and his overall mood seemed depressed.  His 
orientation was appropriate and his thinking was spontaneous 
and logical, although inhibited and slow.  The veteran denied 
suicidal or paranoid ideation.  His quality of relationships 
with others seemed fair, but with a low frequency of contact.  
His self-esteem was very low.  Regarding his recall ability, 
the veteran was able to remember 5 digits forward and 3 of 
the last 4 presidents.  He was also aware of 2 current 
stories in the news.  His reasoning skills indicated that his 
thinking was primarily concrete, with an estimated 
intellectual functioning level in the average range.  His 
judgment seemed decreased by his depression.  Insight was 
poor.  The veteran was cooperative but detached in his 
relations with the examiner.  

Following the interview, the examiner found that the 
veteran's symptomatology occurred on a daily basis and was 
chronic in duration.  The current intensity of such symptoms 
was severe, with impaired social relationships, occupational 
functioning, judgment, mood, activity level and a diminished 
ability to complete the tasks of daily living.  The diagnosis 
was that of major depressive disorder.  He was assigned GAF 
score of 38.  

In an April 2000 amendment to the VA examination, it was 
clarified that the veteran also had PTSD in addition to his 
major depressive disorder.  It was further clarified that the 
GAF score of 38 assigned at the time of the examination 
related to his depression.  The examiner stated that the 
veteran had a GAF of 55 with respect to his PTSD.  

The veteran was again examined by VA in October 2001.  His 
complaints included painful, intrusive memories of his combat 
experiences.  He stated that stimuli such as unexpected loud 
noises or the sound of airplanes reminded him of his military 
experience.  The veteran was socially avoidant, and exhibited 
a massive loss of interest in previously pleasurable 
activities.  The veteran reported that he was detached and 
numbed from almost everyone, and had no friends.  He 
described bouts of anxiety and depression, with occasional 
suicidal ideation.  He also had difficulty with sleep 
disturbance.  He was angry and irritable, which had caused 
him difficulty both in work settings  and in his personal 
life.  The veteran also complained of concentration problems.  
He was hypervigilant and startled quite easily.  The veteran 
stated that he had not worked in over 5 years.  By way of 
explanation, he stated that he could not get along with 
anyone.  Regarding social history, the veteran was 
essentially homeless, traveling from place to place and 
living with friends or family.  

Upon objective examination, the veteran was alert, oriented 
and cooperative.  His mood appeared to be neutral.  His 
thoughts were clear and goal-oriented.  His affect was 
somewhat blunted.  There was no evidence of delusions or 
hallucinations.  His cognitive abilities were formally 
assessed and there were no gross difficulties with abstract 
thinking, judgment, orientation, calculations, or short-term 
memory.  There was no current suicidal ideation.  The veteran 
was diagnosed with PTSD.  A GAF score of 39 was assigned.  


Analysis

The veteran's claim for an increased rating for the service- 
connected disability at issue was received on March 6, 2000. 
As such, the rating period on appeal is from March 6, 1999, 
one year prior to the date of receipt of the reopened 
increased rating claim. See 38 C.F.R. § 3.400(o)(2).

The veteran contends that he is entitled to an increased 
rating for his service-connected PTSD.  However, the Board 
has carefully reviewed the evidence of record and concludes 
that the severity of the veteran's PTSD is adequately and 
appropriately reflected in his presently assigned 70 percent 
disability evaluation and that an increased rating is not 
warranted.  The reasons and bases for this determination will 
be detailed below.

As stated previously, the veteran seeks a disability rating 
in excess of the currently assigned 70 percent for PTSD.  In 
order for the next higher rating of 100 percent to be 
assigned, the evidence must demonstrate total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The medical evidence of record fails to demonstrate total 
occupational and social impairment such as to justify a total 
rating under Diagnostic Code 9411.  Such evidence does not 
establish gross impairment in thought processes or 
communication.  Indeed, upon examination in April 2000, the 
veteran's speech was clear and he possessed a fair ability to 
express himself.  Similarly, VA examination in October 2001 
revealed clear and goal-oriented thoughts.  No gross 
difficulties in cognitive ability were detected.  
Additionally, neither examination showed evidence of 
delusions or hallucinations and no grossly inappropriate 
behavior was indicated.  Such examinations also failed to 
establish problems with orientation or memory.  In fact, the 
veteran's orientation was noted to be appropriate at both the 
April 2000 and October 2001 VA examinations.  Furthermore, 
the latter examination revealed no gross difficulties with 
short-term memory.  Long-term memory was not addressed.  
Finally, while the October 2001 VA examination noted 
occasional suicidal ideation, he was not currently 
entertaining any such notions, and denied such ideation upon 
examination in April 2000.  

Overall, the medical evidence does not reveal symptomatology 
consistent with the next-higher 100 percent rating under 
Diagnostic Code 9411.  Instead, the veteran's symptoms more 
closely reflected the criteria associated with his presently 
assigned 70 percent evaluation.  For example, his present 
rating assignment already contemplates impaired judgment, 
near-continuous depression, suicidal ideation and difficulty 
adapting to stressful circumstances, including work.  Thus, 
such findings, without more, do not support an increased 
rating here.  

In determining that the veteran is not entitled to the next-
higher 100 percent evaluation under Diagnostic Code 9411, the 
Board acknowledges the GAF score of 39 assigned at the 
October 2001 examination.  Such a score is reflective of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  However, the evidence as described 
above, as a whole, is not commensurate with these criteria.  
For example, the medical evidence fails to show any 
impairment in reality testing and the veteran's communication 
skills were found to be acceptable.  Due to such 
discrepancies, the Board does not find the GAF score, in and 
of itself, to be determinative of the veteran's claim.  

In conclusion, the evidence fails to support the veteran's 
claim of entitlement to the next-higher evaluation of 100 
percent under Diagnostic Code 9411.  Instead, the evidence 
overwhelmingly confirms that the presently assigned 70 
percent rating most closely approximates the veteran's 
disability picture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, entitlement to a 
rating in excess of 70 percent for PTSD is denied.



	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

